Citation Nr: 0625929	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for disability manifest 
by low back pain.

6.  Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for hypothyroidism.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991 and from March 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issues of entitlement to service connection for chronic 
fatigue syndrome, disability manifest by low back pain, and 
hypothyroidism are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss that is 
related to active service.

2.  The veteran does not have tinnitus that is related to 
active service.

3.  The veteran does not have a bilateral foot disability 
that is related to active service.

4.  The veteran does not have kidney stones that are related 
to active service.

5.  The veteran does not have PTSD that is related to active 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran does not have tinnitus that was incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The veteran does not have a bilateral foot disability 
that was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The veteran does not have kidney stones that were 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  The veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in April 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The April 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

 Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection decided 
herein, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, in a March 2006 letter, the RO 
informed the veteran how disability ratings and effective 
dates are assigned.

The veteran's service records were requested in March 2003; 
however only a few service personnel records and the 
veteran's enlistment examination have been obtained.  In 
April and May 2003, the RO requested the veteran's service 
medical records from VAVBASTL/RMC/RCD.  The response was that 
no additional medical records were available.  The veteran 
stated on his VA Form 9 that he turned in his service medical 
records at the outprocessing point when he was discharged at 
Ft. Hood.  In cases where the veteran's service medical 
records are unavailable through no fault of the veteran, 
there is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the 
development of his case.  Id.  In order to afford the veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  

The veteran has provided private treatment records, but no 
treatment records at any VA medical facility has been 
identified.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

With respect to the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, bilateral 
foot problems, kidney stones, and PTSD, the Board concludes 
examinations are not needed in this case because VA's duty to 
provide a claimant with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service".  Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).  As the veteran has provided no 
evidence of current disabilities, no medical examination is 
necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.30, 3.309(a).  Sensorineural 
hearing loss and calculi of the kidney can be service-
connected on such a basis.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2003).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. § 3.317(d)(2).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

38 C.F.R. § 3.317 was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed.Reg. 34539-543 (June 10, 2003). 
New 38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed.Reg. 34539-543 
(June 10, 2003).  It was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed.Reg. 34539-543 (June 10, 2003).

As a threshold matter, the Board notes that military records 
reflect that the appellant served in the Southwest Asia 
Theater of operations.  The veteran served with the 410 
Evacuation Hospital in Saudi Arabia during the Persian Gulf 
War from December 27, 1990 to June 4, 1991.  Therefore, he 
had active military service in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

However, the private medical records are absent any 
complaints of or treatment for bilateral hearing loss, 
tinnitus, or bilateral foot problems.  With respect to the 
issue of service connection for kidney stones, while the 
veteran was diagnosed with calculus material designated from 
the left ureter in July 1997, an ultrasound conducted in 
March 2004 indicated that the veteran's kidneys were normal.  
With respect to the issue of service connection for PTSD, 
while there are other psychiatric diagnoses of record, there 
is no diagnosis of PTSD.  Thus, the medical evidence fails to 
show that the veteran currently suffers from bilateral 
hearing loss, tinnitus, bilateral foot problems, kidney 
stones, or PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
the absence of competent medical evidence that a current 
disability exists and that it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for bilateral hearing loss, tinnitus, 
bilateral foot problems, kidney stones, and PTSD have not 
been established.  38 C.F.R. § 3.303. 
 

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for PTSD is denied.





REMAND

With respect to the issues of entitlement to service 
connection for chronic fatigue syndrome, low back pain, and 
hypothyroidism, a review of the record discloses a need for 
further evidentiary development in this case.

The record indicates that the veteran has been diagnosed with 
hypothyroidism as well as chronic fatigue syndrome, most 
likely secondary to his depression or to his hypothyroidism.  
In addition, while there is no diagnosis relating to the 
veteran's low back, there are complaints of low back pain in 
the post-service medical records.

First, the Board notes that the RO has made attempts to 
obtain the veteran's service medical records.  As noted 
above, the veteran stated on his VA Form 9 that he turned in 
his service medical records at the outprocessing point when 
he was discharged at Ft. Hood.  A final attempt should be 
made to obtain the veteran's service medical records.    

In addition, as the veteran's record demonstrates the 
diagnoses of hypothyroidism and chronic fatigue syndrome as 
well as low back pain complaints, it is the Board's opinion 
that a medical opinion in conjunction with the review of the 
entire record and examination of the veteran is warranted to 
indicate whether or not the veteran's chronic fatigue 
syndrome, hypothyroidism, or low back pain are related to his 
active service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A final attempt should be made to 
locate the veteran's service medical 
records by directing another request to 
the Records Management Center.   

2.  Schedule the veteran for the 
appropriate VA medical examinations, to 
include Persian Gulf protocol 
examination(s), to determine (1) whether 
the veteran's hypothyroidism is as likely 
as not related to his military service; 
and (2) whether it is as likely as not 
that the veteran suffers from fatigue or 
low back pain due to undiagnosed illness.  
The examiner must indicate whether it is 
at least as likely as not that the 
veteran currently suffers from fatigue or 
chronic fatigue syndrome or low back pain 
as a result of his military service, to 
include whether he has fatigue or low 
back pain as a manifestation of 
undiagnosed illness. As part of this 
opinion, the examiner should state 
whether the veteran's subjective 
complaints of fatigue or low back pain 
are attributable to any of his other 
known, diagnosed disorders.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


